Citation Nr: 1601214	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2011, for service connection for recurrent renal calculi (previously claimed as renal disease and kidney condition to include kidney stones due to thyroid medication).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for an abdominal hernia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for papillary carcinoma of thyroid.

4.  Entitlement to an increased disability evaluation for hypothyroidism status post-operative thyroidectomy with goiter, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1996.

This case comes before the Board of Veterans Appeals (Board) on appeal from August 2007, October 2011, and August 2013 rating decisions by the St Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a January 2010 Board hearing regarding the issues of entitlement to an increased rating for hypothyroidism and a TDIU.  A transcript of the hearing has been associated with the claims file.

The claims for an increased rating for hypothyroidism and a TDIU were previously remanded by the Board in May 2010.  The issues have since returned to the Board for readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted the Board remanded two of the issues on appeal in May 2010.  However, while on appeal, the Veteran filed several additional claims with the AOJ that were adjudicated and which have resulted in two additional appeals.  These issues include entitlement to an effective date earlier than May 31, 2011, for service connection for recurrent renal calculi (previously claimed as renal disease and kidney condition to include kidney stones due to thyroid medication); entitlement to compensation under 38 U.S.C. § 1151 for an abdominal hernia; and whether new and material evidence has been received to reopen the claim of entitlement to service connection for papillary carcinoma of thyroid.  The Board also notes that in the respective substantive appeals, the Veteran requested a Travel Board hearing.  See VA Form 9's received in May 2012 and March 2015.  The AOJ has certified both issues to the Board.  See July 2012 and July 2015 certifications of appeal.  Although the Board notes that it does not appear that the Veteran has received notice that these additional issues have been transferred to the Board, because such issues are inextricably intertwined with the Veteran's claim for a TDIU, the Board will exercise jurisdiction over those issues and remand for the Veteran to be afforded a Board hearing. 

In a November 2015 statement, the Veteran's representative asserted that as the Veteran's most recent VA examination was conducted in June 2010, more than five years ago, it is feasible that his disability has worsened.  The Veteran has also submitted several statements since that examination that collectively suggest a worsening of his service-connected hypothyroidism.  The Board notes the examination did not contemplate the Veteran's additional VA treatment through January 2015 or his recent contentions regarding the current severity of his symptomatology.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity of his hypothyroidism.  As the Veteran's claim for a TDIU is inextricably intertwined with the current increased rating claim, the Board also remands the claim for entitlement to TDIU.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO in accordance with his May 2012 and March 2015 requests on the issues of (i). entitlement to an effective date earlier than May 31, 2011, service connection for recurrent renal calculi (previously claimed as renal disease and kidney condition to include kidney stones due to thyroid medication); (ii). entitlement to compensation under 38 U.S.C. § 1151 for an abdominal hernia; and (iii). whether new and material evidence has been received to reopen the claim of entitlement to service connection for papillary carcinoma of thyroid.  Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

2.  Schedule the Veteran for a VA examination to address current severity of his service-connected hypothyroidism.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

3.  Following the above, the AOJ should readjudicate the Veteran's claims for a rating in excess of 10 percent for hypothyroidism and entitlement to a TDIU.  If any benefit remains denied a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




